Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 13, 2020 has been considered by the examiner.

       Ex Parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
-the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, the title “Plural Gammas Control Technology for Display Panel” is confusing; 
-in claim 1, line 18, the phrase “portion of the” should be inserted before “output gamma curve” to be consistent with the limitation “portion of the output gamma curve” used earlier in the claim;
-in claim 11, line 13, the phrase “portion of the” should be inserted before “output gamma curve” to be consistent with the limitation “portion of the output gamma curve” used earlier in the claim; and


Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

					Allowable Subject Matter
Claims 1-22 are allowed if the above formal matters are corrected. 
The following is a statement on the Examiner’s reasons for allowance:

Applicant is claiming a display driver, comprising a memory, CP calculation circuitry, multiplexer circuitry, and a gamma curve calculation circuitry.  The memory stores initial control points (CPs), which represent a first analog state of the display panel. The CP calculation circuitry receives the initial CPs and produces calculated CPs, which represent a second analog state of the display panel.  Meanwhile, the multiplexer circuitry receives the calculated CPs, auxiliary CPs, and a switching signal that identifies a luminance of a particular region of an image.  Based on these, the multiplexer circuitry outputs CPs selected from the calculated CPs and auxiliary CPs.  Lastly, the gamma 

Below is Fig. 3 of Applicant’s invention:

    PNG
    media_image1.png
    571
    681
    media_image1.png
    Greyscale

Regarding Claim 1, the prior art, either alone or in combination, does not teach a display driver, comprising:
a memory configured to store initial control points (CPs) defining a first gamma curve for a first analog state associated with a display panel;
CP calculation circuitry configured to generate, based on the initial CPs, calculated CPs for a second analog state associated with the display panel;
multiplexer circuitry configured to:
input the calculated CPs, auxiliary CPs defining a second gamma curve, and a switching signal identifying a luminance of a region of an image; and
output, based on the switching signal, selected CPs from the calculated CPs and the auxiliary CPs; and
gamma curve calculation circuitry configured to:
input a data value associated with the region of the image; generate, based on the selected CPs, a portion of an output gamma curve near the data value; and
output a voltage data for displaying the region of the image on the display panel based on the data value and the output gamma curve.

The following is the closest prior art:

-Furihata (Fig. 6), US 2018/0204522, is cited to teach a display driver that comprises a register (16) that provides maximum-brightness level control point data (CP0-CPm) to gamma correction circuitry (13).  The gamma correction circuitry (13) takes the maximum-brightness level control point data and image data to transmit data signals to the display panel.   Below is Fig. 6 of Furihita:


    PNG
    media_image2.png
    581
    716
    media_image2.png
    Greyscale

Another close reference is Ahn (Fig. 6), US 2014/0022287, which teaches a gamma curve adjusting circuit (151) that outputs a selected gamma curve information GCx based on illumination of external light.  Based on the gamma curve information GCx, a data mapping unit (152) selects a lookup table and maps RGB data to that lookup table (par. 0071-0072).  Below is Fig. 6 of Ahn. 
    PNG
    media_image3.png
    376
    545
    media_image3.png
    Greyscale

A third close reference is Jeon (Fig. 6), US 2007/0035498, which is cited to teach a timing controller that comprises a mux (150), look up table (154), and selection signal generator (152) for generating 8 bit digital data (Mdata).  	

Claims 2-10 are allowed because they depend on claim 1. 

Regarding 11, claim 11 presents similar limitations to those found in claim 1 and the reasons for allowance are therefore the same.  Claims 12-16 are allowed because they depend on claim 11. 

Thus, the prior art, either alone or in combination, does not teach a method, comprising:
obtaining initial control points (CPs) defining a first gamma curve for a first analog state associated with a display panel;
generating, based on the initial CPs, calculated CPs for a second analog state associated with the display panel;
selecting, based on a switching signal identifying a luminance of a region of an image, a set of CPs from the calculated CPs and auxiliary CPs defining a second gamma curve;
obtaining a data value associated with the region of the image;
generating, based on the set of CPs, a portion of an output gamma curve near the data value; and
outputting a voltage data for displaying the region of the image on the display panel based on the data value and the output gamma curve.

Regarding Claim 17, claim 17 presents similar limitations to those found in claim1 and the reasons for allowance are therefore the same.  Claims 18-22 are allowed because they depend on claim 17. 		

Thus, the prior art, either alone or in combination, does not teach a display device, comprising:
a display panel;
a memory configured to store initial control points (CPs) defining a first gamma curve for a first analog state associated with the display panel;

CP calculation circuitry configured to generate, based on the initial CPs, calculated CPs for a second analog state associated with the display panel;
selector circuitry configured to:
input the calculated CPs, auxiliary CPs defining a second gamma curve, and a switching signal identifying a luminance of a region of an image; and
output, based on the switching signal, a set of CPs selected from the calculated CPs and the auxiliary CPs; and gamma curve calculation circuitry configured to:
input a data value associated with the region of the image; generate, based on the set of CPs, a portion of an output gamma curve near the data value; and
output a voltage data for displaying the region of the image on the display panel based on the data value and the output gamma curve.

						Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722.  The examiner can normally be reached on Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        March 27, 2021